DETAILED ACTION
This Office Action is in response to the communication filed on 11/04/2020. 
The objections to claims 10 and 16 have been withdrawn in view of the amendment and cancelation of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Shekhar Vyas (Reg. No. 46,166) on 01/13/2021.
The application has been amended as follows:
1. (Currently Amended) A control plane network (CPN) system, comprising:
a reverse proxy server coupled to a network and comprising a memory; a load balancer; a key-value store coupled to the reverse proxy server; and; the key-value store and the authentication table being distributed by the CPN system to one or more nodes of the network to enable[[s]] session tracking and authorization at the one or more nodes of the network; wherein the key-value store comprises asynchronous replication integrated with caching of system data between the key-value store and one or more caching servers, the key-value store being queried to determine, based on a provided channel identifier and a key index value, an origin server identifier associated with an origin server coupled to the reverse proxy server; wherein the reverse proxy server comprises a cache that caches one of a playlist and content from [[an]]the origin server, the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN) and is configured to deliver the playlist based on the authentication; and wherein the CPN system is located upstream from the CDN
2. (Previously Presented) The CPN system of claim 1, wherein delivery of the content and the playlist is based on at least one of latency, jitter, packet loss, distance, and end user experience.
reverse proxy server comprises a reverse-proxying HTTP cache server process.
4. (Currently Amended) The CPN system of claim 1, wherein the reverse proxy server is configured to execute user session management.
5. (Currently Amended) The CPN system of claim 1, wherein the reverse proxy server is configured to dynamically forward one or more requests to the origin server based on content being requested.
6. (Canceled). 
7. (Currently Amended) The CPN system of claim 1, wherein the reverse proxy server is configured to enforce one of 
8. (Currently Amended) The CPN system of claim 1, wherein the reverse proxy server is configured to execute session management using one or more authorization tokens, the one or more authorization tokens being one of encrypted and non-encrypted.
9-10. (Canceled). 
reverse proxy server is configured to dynamically deny access to specific streams of the content for a particular user.
12. (Canceled).
13. (Currently Amended) The CPN system of claim 1, wherein the reverse proxy server is configured to identify a bad actor action.
14. (Currently Amended) A reverse proxy server coupled to a network comprising: and a memory coupled to the processor, the processor configured to execute a plurality of instructions stored in [[a]]the memoryreverse proxy server is coupled to and an authentication table, the key-value store and the authentication table being distributed to one or more nodes of [[a]]the network to enable[[s]] session tracking and authorization at the one or more nodes of the network; wherein the key-value store comprises asynchronous replication integrated with caching of system data between the key-value store and one or more caching servers, the key-value store being queried to determine, based on a provided channel identifier and a key index value, an origin server identifier associated with an origin server coupled to the reverse proxy server; wherein the reverse proxy server comprises a cache that caches one of a playlist and content from [[an]]the origin server, the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN) and is configured to deliver the playlist based on the authentication; and wherein the reverse proxy server is coupled to a load balancer and is located upstream from the CDN
15. (Currently Amended) The reverse proxy server of claim 14, wherein the processor determines delivery of the content and the playlist [[is]] based on at least one of latency, jitter, packet loss, distance, and end user experience.
16. (Currently Amended) The reverse proxy server of claim 14, wherein the processor executes instructions for a reverse-proxying HTTP cache server process
17. (Currently Amended) The reverse proxy server of claim 14, wherein the processor executes instructions to dynamically forward one or more requests to the origin server based on content being requested.
reverse proxy server of claim 14, wherein the processor executes instructions for session management using one or more authorization tokens, the one or more authorization tokens being one of encrypted and non-encrypted.
19. (Canceled).
20. (Currently Amended) The reverse proxy server of claim 14, wherein the processor executes instructions to dynamically deny access to specific streams of the content for a particular user.
Allowable Subject Matter
Claims 1-5, 7-8, 11, 13-18, and 20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "wherein the key-value store comprises asynchronous replication integrated with caching of system data between the key-value store and one or more caching servers, the key-value store being queried to determine, based on a provided channel identifier and a key index value, an origin server identifier associated with an origin server coupled to the reverse proxy server;" "the reverse proxy server is configured to perform 
Regarding independent claim 14: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 14: "wherein the key-value store comprises asynchronous replication integrated with caching of system data between the key-value store and one or more caching servers, the key-value store being queried to determine, based on a provided channel identifier and a key index value, an origin server identifier associated with an origin server coupled to the reverse proxy server;" "the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN) and is configured to deliver the playlist based on the authentication;" in combination with other limitations as a whole and in the context recited in claim 14.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/AMIE C. LIN/Examiner, Art Unit 2436